DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-22 are presented for examination.
This action is in response to the Amendment/Remarks on 2/9/21.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “to converge energy” is not contained in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 22, the limitation of “to converge energy” does not make sense and there is no description in the specification regarding this limitation.  Since the scope of the claims cannot be ascertained, it is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-18, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gopalan et al. (hereinafter Gopalan) (US 2020/0104189 A1) in view of Marr et al. (hereinafter Marr) (US 9,336,030 B1).

As to claim 1, Gopalan teaches a system comprising: 
a plurality of computing resources, distributed across a plurality of hosts, to execute virtual workloads (resource schedulers can distribute workloads across hardware resources by balancing CPU, memory, storage, and network usage across a cluster of host machines) ([0002]; [0011]; [0018]); and 
a computing device, communicatively coupled to the plurality of hosts, comprising a processing resource (CPU) and a memory resource (memory) to store instructions executable by the processing resource to ([0002]; [0016]; [0060]): 
monitor utilization data of the plurality of computing resources executing assigned respective virtual workloads (monitor data of computing resources such as CPU, memory, network, storage, etc., executing virtual workloads) ([0012]; [0030]; [0045]-[0051]); 

migrate the first virtual workload assigned to a source host of the plurality of hosts to the destination host to be executed (the workload placement engine 151 can use placement rules 136 and/or configuration data to determine workload migration moves of workloads 121 to hosts 118 according to near-future forecasting) ([0027]; [0029]; [0038]; [0040]; [0057]).
Although Gopalan does not explicitly or literally teach to create the migration parameters, one of ordinary skill in the art before the application was effectively filed would know that Gopalan’s predefining of migration configuration parameters, the periodic update of the machine learning model used for migrations, or the demand re-calculations that the migration can be based on would suggest a “creation” of migration parameters.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to include the feature to create migration parameters because it would provide the predicted result of being able to adjust migration behavior based on up to date information or from learning.
Gopalan does not explicitly teach wherein the ancillary migrations include migration of a second workload from the destination host to a second destination host prior to migration of the first workload to the destination host.  However, Marr teaches migrating virtual machines to different host servers in order to make room for virtual machine workloads.  Therefore, with a plurality of host servers or destination host servers, Marr’s teaching suggests that migration between a first destination host server to another destination host server could occur in order to make room at the first destination host server, for example.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Gopalan’s migration such that it would make room for other workloads, as taught and suggested in Marr.  The suggestion/motivation for doing so would have been to provide the predicted result of optimal placement and tuning of virtual machines (Marr - Abstract).     

As to claim 4, Gopalan teaches wherein the utilization data of the plurality computing resources includes a memory utilization metric determined at each host of the plurality of hosts ([0012]; [0045]).

As to claim 5, Gopalan teaches wherein the utilization data of the plurality computing resources includes an amount of containers operating and the computational load imposed by the amount of containers operating at each host of the plurality of hosts ([0019]).

As to claim 6, Gopalan teaches wherein the computing device includes instructions executable by the processing resource to predict a computational load (forecast demand) at the source host when the first virtual workload is to be executed and to trigger the instructions to migrate based on the computational load exceeding a threshold (workload placement/migration using forecast data for workloads and considering if host/providers are under stress if the provider capacity threshold is exceeded, etc.) (Abstract; [0036]).

As to claim 7, Gopalan teaches wherein the computing device includes instructions executable by the processing resource to predict the available computing resources based on a computational load predicted to be imposed upon the destination host by other virtual workloads when the first workload is to be executed (workload placement/migration using 

As to claim 8, Gopalan teaches wherein the utilization data of the plurality of computing resources includes a network bandwidth utilization metric determined at each host of the plurality of hosts ([0012]; [0045]).

As to claim 9, Gopalan teaches a non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a computer processor to (see claim 8): 
collect resource utilization data (monitored data) from each host device of a plurality of host devices executing respective assigned virtual workloads and from a first virtual workload ([0012]; [0032]); 
identify a utilization pattern for a destination host device of the plurality of host devices and a utilization pattern for the first virtual workload based on the utilization data (patterns in resource usage for a particular workload 121 or past trend patterns defined using machine learning models developed using the historical demand 145 and/or other data) (Abstract; [0026]; [0034]); and 
migration parameters to migrate the particular virtual workload from a source host device of the plurality of host devices to the destination host device based on the identified utilization pattern for the destination host device and the identified utilization pattern for the first virtual workload (placement rules 136 can include rules and/or configuration parameters 
Although Gopalan does not explicitly or literally teach to create the migration parameters, one of ordinary skill in the art before the application was effectively filed would know that Gopalan’s predefining of migration configuration parameters, the periodic update of the machine learning model used for migrations, or the demand re-calculations that the migration can be based on would suggest a “creation” of migration parameters.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to include the feature to create migration parameters because it would provide the predicted result of being able to adjust migration behavior based on up to date information or from learning.
Gopalan does not explicitly teach wherein the ancillary migrations include migration of a second workload from the destination host to a second destination host prior to migration of the first workload to the destination host.  However, Marr teaches migrating virtual machines to different host servers in order to make room for virtual machine workloads.  Therefore, with a plurality of host servers or destination host servers, Marr’s teaching suggests that migration between a first destination host server to another destination host server could occur in order to make room at the first destination host server, for example.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Gopalan’s migration such that it would make room for other workloads, as taught and suggested in Marr.  The suggestion/motivation for doing so would have been to provide the predicted result of optimal placement and tuning of virtual machines (Marr - Abstract).     

As to claim 10, Gopalan teaches wherein the instructions to identify the utilization pattern for the destination host device based on the utilization data includes instructions to identify the utilization patterns from historical utilization data and live utilization data (utilizes current demand and forecasted demand as well as trends/patterns in resource usage defined using machine learning models developed using the historical demand 145 and/or other data) (Abstract; [0010]; [0026]; [0034]).

As to claim 11, Gopalan teaches wherein the utilization pattern for the destination host device is identified based on utilization data corresponding to a geo-location of the destination host device ([0021]).

As to claim 12, Gopalan teaches wherein the utilization pattern (patterns in resource usage for a particular workload 121 or past trend patterns defined using machine learning models developed using the historical demand 145 and/or other data) for the destination host device is identified based on utilization data corresponding to a period of time (predefined 

As to claim 13, Gopalan teaches including instructions to: predict, from the utilization pattern for the particular virtual workload, a resource utilization imposed to execute the particular virtual workload ([0010]); predict, from the utilization pattern for the source host device (current demand of resource usage), an availability of computing resources and network resources (different resource dimensions can include CPU, memory, storage, network, etc.) at the source host device to execute the particular virtual workload (Abstract; [0011]; [0032]; [0042]; [0045]; claim 1).

As to claim 14, Gopalan teaches to: predict, based on the utilization pattern for the destination host device, an amount of computing resources and network resources (different resource dimensions can include CPU, memory, storage, network, etc.) available at the destination host device to execute the particular virtual workload ([0010]); and determine whether the destination host device is compatible (considered feasible, demand remains below capacity threshold, target provider 202 has available capacity to accept the load, etc.) with the particular virtual workload based on the predicted resource utilization to execute the particular virtual workload and the predicted amount of computing resources and network resources available at the destination host device when the particular virtual workload is to be executed (Abstract; [0011]; [0013; [0032]; [0038]; [0042]; [0045]; [0056]; claim 1).

As to claim 15, Gopalan teaches wherein the destination host device is in a different data center than the source host device ([0015];[ 0032]).

As to claim 16, Gopalan teaches a method, comprising: 
monitoring computing resource utilization and network resource utilization by each host of a plurality of hosts executing assigned virtual workloads (monitor data of computing resources such as CPU, memory, network, storage, etc., executing virtual workloads) ([0012]; [0030]; [0045]-[0051]); 
predicting (via forecast data or from detecting trend patterns in resource usage for the workload defined using machine learning), based on the monitored computing resource utilization and the monitored network resource utilization, a utilization load on a source host of the plurality of hosts imposed by an execution of a workload assigned to the source host (Abstract; claim 1; [0012]; [0026]; [0034]); 
predicting, based on the monitored computing resource utilization and the monitored network resource utilization, available computational capacity and network capacity at a destination host of the plurality of hosts (Abstract; [0011]; [0013; [0032]; [0038]; [0042]; [0045]; [0056]; claim 1); and 
migrating the virtual workload assigned to the source host to the destination host to be executed by the available computational capacity and network capacity at the destination host (placement rules 136 can include rules and/or configuration parameters associated with migrations that are based on the forecasting, patterns in resource usage, etc.) (Abstract; [0026]-[0027]; [0031]; [0035[; [0037]).
Gopalan does not explicitly teach wherein the ancillary migrations include migration of a second workload from the destination host to a second destination host prior to migration of the first workload to the destination host.  However, Marr teaches migrating virtual machines to different host servers in order to make room for virtual machine workloads.  Therefore, with a plurality of host servers or destination host servers, Marr’s teaching suggests that migration between a first destination host server to another destination host server could occur in order to make room at the first destination host server, for example.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Gopalan’s migration such that it would make room for other workloads, as taught and suggested in Marr.  The suggestion/motivation for doing so would have been to provide the predicted result of optimal placement and tuning of virtual machines (Marr - Abstract).     

As to claim 17, Gopalan teaches including executing a second workload assigned to the destination host at the destination host when simultaneously executing the virtual workload migrated to the destination host from the source host (Abstract; [0011]-[0012]; [0033]; [0061]).

As to claim 18, Gopalan teaches including determining whether the available computational capacity and network capacity at the destination host accommodates an execution of the virtual workload ([0003]; [0012]; [0025]-[0026]; [0030]).

As to claim 21, Marr teaches wherein the instructions are further executable to: compare the utilization data with a pre-determined threshold to determine an over- utilization or an under-utilization of resources associated with a host wherein the resources include a computing capacity, a memory capacity or a network bandwidth capacity (Abstract; col. 2, lines 18-42).

As to claim 22, Gopalan teaches wherein the instructions are further executable to: in the event of a host resource being under-utilized, migrating a workload executing on the host (migration in order for load balancing, etc.) (Abstract; [0002]-[0003]; [0032]; [0061]); and Marr teaches powering down the host to converge energy (col. 7, lines 29-42).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Marr, and further in view of Jain (US 2011/0282982 A1).

As to claim 19, Gopalan in view of Marr does not teach including determining a carbon footprint associated with an execution of the virtual workload at the source host and a carbon footprint associated with an execution of the virtual workload at the destination host.  However, Jain teaches workload placement based on carbon/power footprint or cost and availability of energy/power at hosting sites (Abstract; [0005]; [0021]-[0022]; [0029]; [0032]; 

As to claim 20, Jain teaches including migrating the virtual workload to the destination host and powering down (shutdown) the source host, based on the carbon footprint associated with the execution of the virtual workload at the destination host being less than the carbon footprint associated with the execution of the virtual workload at the source host ([0025]; [0074]; [0078]; [0102]).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Butikofer et al. teaches migrating virtual machines to move them off in order to make room for other workloads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH TANG/Primary Examiner, Art Unit 2199